DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 18 January 2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 January 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 December 2020, 16 February 2021, 31 January 2022 were considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2016/134967 (WO ‘967).
In regards to independent claim 1 and dependent claims 2-5 and 9-10, WO ‘967 is directed to a multi-layered brazing sheet material having an aluminum core alloy layer provided with a first brazing clad layer material on one face of said aluminum core layer and an inter-layer inter-positioned between the aluminum core alloy layer and the first brazing clad layer material. (Abstract) 
The core layer is made from an aluminum alloy comprising up to 0.6% Si, up to 0.45% Fe, 0.6 to 1.25% Cu, 0.6 to 1.4% Mn, 0.08 to 0.4% Mg, up to 0.3% Zn, up to 0.25% Ti, up to 0.25% Zr, and the balance being aluminum. (Page 2, Lines 24-27) 
The first braze clad layer is made from a 4xxx-series aluminum alloy having 6 to 14% Si, up to 2% Mg, and the balance being aluminum. (Page 2, Lines 28-30) A second optional braze clad layer may be provided compositions that fall within the same ranges. (See Page 6, Lines 27-29)

A waterside liner can also be provided. 
Figures from WO ‘967 are reproduced below.

    PNG
    media_image1.png
    432
    567
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    395
    554
    media_image2.png
    Greyscale

These compositional ranges for the layers of WO ‘967 overlap the claimed ranges for the aluminum alloy core, 4XXX aluminum alloy braze liner, and interliner. Therefore, a prima facie case of obviousness has been established. 
As to the limitations of claims 2 and 3, these claims set forth that the zinc forms particular phases within the core. The specification of the instant application sets forth that the addition of the zinc with the copper content results in the particular phases and potentials being present. (Specification, Page 10, Lines 5-10 and Page 10, Line 24-Page 11, Line15) Therefore, since the compositional ranges of the prior art overlap and include the claimed ranges, it would likewise be expected to form these particular properties and phases since they are dependent upon the composition. 

Claims 6-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘967 as applied to claims 1 and 10 above, and further in view of European Patent Number 2,418,042 (EP ‘042).
As set forth above in regards to claims 1 and 10, WO ‘967 sets forth a brazing sheet material having compositions overlapping the claimed core, brazing, and interliner layers. This reference further teaches a waterside liner layer, however it is silent on the particular composition of this layer.
In the same field of endeavor of brazing sheet maeterials for heat exchanger devices, EP ‘042 is directed to a core alloy layer that is provided with a waterside liner layer having a corrosion potential lower than that of the aluminum alloy core material. (Abstract) The inner surface of a tube is exposed to coolant and therefore the inner surface has to be corrosion resistant. (¶7) Erosion resistance is also important. (¶7) The required erosion-corrosion resistance is commonly achieved by applying a waterside liner onto the brazing sheet material, which waterside liner forms the inner-surface of the heat exchange tube and being the outermost layer of the brazing sheet, directly in contact with the coolant. (¶8) The most widely used waterside liner material is AA 7072-series. (¶8) 
EP ‘042 provides for a waterside liner material having the required corrosion resistance with improved erosion resistance. (¶12) This is achieved by utilizing a waterside liner having a corrosion potential lower than that of the core alloy and having a composition including 0.8 to 3% Zn; 0.2 to 1.25% Mg; less than 0.9% Mn; less than 0.3% Cu; optionally one or more elements selected from the group of 0.05 to 0.3% Zr, 0.05-0.3% Cr, 0.05-0.3% V, 0.01-0.4% Ti; less than 0.6% Fe; less than 0.5% Si, and the balance being aluminum. (¶13) These compositional ranges overlap the claimed ranges for the waterside liner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784